(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
Por cuanto, la parte apelada solicita la desestimación de este re-curso por frívolo, fundándose en que sólo está envuelta la aprecia-ción de la prueba hecha por la corte inferior, tal como aparece en la opinión que sirve de fundamento a la sentencia, y que la corte no creyó los testigos de la apelante, o algunos de ellos:
Por Cuanto, la prueba tomada en el juicio no está ante nos y esta corte no puede entrar a juzgar las cuestiones suscitadas por la apelante con respecto a tal prueba, sin tenerla en su presencia:
Por tanto, no ha lugar a la desestimación solicitada.